Citation Nr: 0936039	
Decision Date: 09/23/09    Archive Date: 10/02/09

DOCKET NO.  04-41 116	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for residuals of a 
lumbar spine injury.

2.  Entitlement to service connection for gastrointestinal 
disabilities, including irritable bowel syndrome (IBS), 
gastroesophageal reflux disease (GERD), and diverticulosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The veteran had active service from June 1977 to February 
1979.

These matters initially came before the Board of Veterans' 
Appeals (Board) on appeal from a March 2004 decision of the 
North Little Rock, Arkansas, Department of Veterans Affairs 
(VA) Regional Office (RO), which denied service connection 
for residuals of a lumbar spine injury and stomach ulcers, 
and bilateral hearing loss.

In May 2005, the Veteran and his wife testified during a 
hearing before the undersigned at the RO.

In August 2006, the Board remanded the claims.  The Board 
denied the claims in July 2007.  The Veteran appealed the 
Board's denial to the United States Court of Appeals for 
Veterans Claims (Court).

In January 2009, counsel for the veteran and the VA Secretary 
filed a Joint Motion with the Court to vacate and remand the 
July 2007 Board decision.  The Board notes that there are two 
Joint Motion documents in the claims file, dated January 21, 
2009 and January 29, 2009.  The January 21, 2009 document is 
entitled, "Joint Motion for Partial Remand to the Board."  
The January 29, 2009 document is entitled, "Joint Motion for 
an Order Vacating the Board Decision, Expressly Incorporating 
the Terms of this Motion, and Partially Remanding This Case 
to the Board."  These documents appear to be identical until 
section 3b, Analysis, on page 10.  At that point, the latter 
document contains more detail, distinguishing between the 
back and gastrointestinal disabilities and identifying the 
specific gastrointestinal disabilities with which the Veteran 
has been diagnosed.  The Board will therefore refer to the 
January 29, 2009 Joint Motion, and has recharacterized the 
gastrointestinal-related issue accordingly. 

In a February 2009 order, the Court granted the Joint Motion, 
vacating that portion of the July 2007 Board decision that 
denied service connection for residuals of a lumbar spine 
injury and a gastrointestinal disability, described as 
stomach ulcers, and remanding these matters to the Board for 
further proceedings consistent with the Joint Motion.  The 
Veteran's claim for service connection for bilateral hearing 
loss was not pursued and was therefore not the subject of the 
Joint Motion.

The issue of entitlement to service connection for residuals 
of a lumbar spine injury is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's gastrointestinal disability is not related to 
his in-service gastrointestinal symptoms, or anything else in 
service. 


CONCLUSION OF LAW

The criteria for service connection for gastrointestinal 
disabilities, including IBS, GERD, and diverticulitis, have 
not been met on a direct or presumptive basis.  38 U.S.C.A. 
§§ 1112(a), 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009) redefined VA's duty to assist the veteran 
in the development of a claim. VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).

Under the VCAA, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004); see 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim. Those five elements 
include: 1) veteran status; 2) existence of a disability; 3) 
a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

In June 2003, December 2003, and August 2006 letters, the RO 
notified the veteran of the evidence needed to substantiate 
his claim for service connection for gastrointestinal 
disabilities (characterized as stomach ulcers).  This letter 
also satisfied the second and third elements of the duty to 
notify by delineating the evidence VA would assist him 
in obtaining and the evidence it was expected that he would 
provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 
(2002); Charles v. Principi, 16 Vet. App. 370 (2002).

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. 3.159 was recently amended to eliminate the 
requirement that VA request that a claimant submit any 
evidence in his or her possession that might substantiate the 
claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).  In any event, 
the August 2006 letter complied with this requirement.

The veteran has substantiated his status as a veteran.  He 
was notified of all other elements of the Dingess notice, 
including the disability-rating and effective-date elements 
of his claims, in the August 2006 letter.

Contrary to VCAA requirements, some of the VCAA-compliant 
notice in this case was provided after the initial 
adjudication of the claim.  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).  The timing deficiency was cured by 
readjudication of the claim in a January 2007 supplemental 
statement of the case (SSOC).  Mayfield v. Nicholson, 499 
F.3d 1317 (Fed. Cir. 2007).

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or obtain an opinion when necessary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

VA obtained the veteran's service treatment records and all 
of the identified post-service VA and private medical records 
relevant to the claim for service connection for 
gastrointestinal disabilities.  The Board notes that claims 
file contains a notice of decision and decision of the Social 
Security Administration (SSA), submitted by the Veteran's 
representative.  The SSA decision refers to medical evidence 
relating to migraine headaches, back disabilities, and 
anxiety and depression, and indicated that these were the 
"severe" impairments that were the basis of the finding 
that the Veteran was disabled. Generally, where there has 
been a determination with regard to Social Security 
Administration (SSA) benefits, the records concerning that 
decision must be obtained.  Murincsak v. Derwinski, 2 Vet. 
App. 363 (1992).  Here, however, the records submitted by the 
Veteran indicate that the SSA's determination is based on 
conditions other than his gastrointestinal disabilities, and 
the Veteran did not indicate that the records he submitted 
were incomplete, or identify any additional SSA records.  See 
38 U.S.C.A. § 5103A(b),(c) (under the VCAA, VA is only 
obligated to obtain records that are adequately identified).  
Moreover, the parties to the Joint Motion did not indicate 
that the SSA disability determination records were 
incomplete.  In these circumstances, a remand by the Board 
for efforts to obtain additional SSA records that may not 
exist, would not be relevant to the disabilities underlying 
the issue being decided herein, and that were not considered 
worthy of discussion by the parties to the Joint Motion, 
would impose unnecessary additional burdens on adjudication 
resources, with no benefit flowing to the Veteran, and is 
thus not appropriate.  See Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991).

Similarly, as discussed in the remand section below, the 
physician statements which the Veteran said were made 
verbally to him, and which may have subsequently been 
written, relate to the Veteran's back disability, and are 
therefore not relevant to the claim for service connection 
for gastrointestinal disabilities.

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The claim for service connection for 
gastrointestinal disabilities is thus ready to be considered 
on the merits.


Analysis

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability. Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); Hickson v. West, 12 Vet. App. 247, 
253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage, 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999). Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post- 
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires 
that VA give "due consideration" to "all pertinent medical 
and lay evidence" in evaluating a claim for disability or 
death benefits.  Davidson v. Shinseki, No. 2009-7075 (Fed. 
Cir. Sept. 14, 2009).  

"[L]ay evidence can be competent and sufficient to establish 
a diagnosis of a condition when (1) a layperson is competent 
to identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional." Jandreau v. Nicholson, 
492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. 
Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board 
cannot determine that lay evidence lacks credibility merely 
because it is unaccompanied by contemporaneous medical 
evidence").

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  
Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Additionally, for Veteran's who have served 90 days or more 
of active service during a war period or after December 31, 
1946, certain chronic disabilities, including peptic ulcers 
(gastric or duodenal) are presumed to have been incurred in 
service if such manifested to a compensable degree within one 
year of separation from service. 38 U.S.C.A. §§ 1101, 1112; 
38 C.F.R. §§ 3.307(a), 3.309(a).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).

As noted in the Joint Motion, the Veteran has been diagnosed 
with multiple gastrointestinal disabilities.  Specifically, 
the September 2006 VA examination report contains diagnoses 
of GERD, IBS, and diverticulosis.  Thus, the requirement that 
there be evidence of a current disability (in this case, 
disabilities) has been met.

In addition, the STRs contain multiple notations of 
gastrointestinal symptomatology.  Specifically, on April 17, 
1978, the veteran was seen with complaints of "stomach pain 
that could be related to an ulcer."  A diagnosis of acid 
indigestion was rendered.  On April 20, 1978, the veteran was 
noted to have had a stomach ache for three weeks without 
diarrhea or vomiting.  He was found to be eating regularly.  
A diagnosis of possible indigestion was rendered.  In June 
1978, the veteran was seen with complaints of a stomach ache.  
He was noted to have had diarrhea for three days.  A 
diagnosis of diarrhea was rendered.  

In addition, the Veteran testified during the hearing that he 
experienced stomach trouble during service, was prescribed 
Gaviscon, and told that he had ulcers that did not heal.  
Moreover, a fellow serviceman indicated in a May 2004 written 
statement that he remembered the Veteran having continuous 
stomach trouble during service, and the Veteran's wife wrote 
in a May 2004 letter that he reported having stomach problems 
while on leave during service.  Thus, there is competent 
evidence of in-service gastrointestinal symptoms.

The remaining questions are whether the current 
gastrointestinal disabilities are related to the in-service 
gastrointestinal symptoms or otherwise related to service, 
or, alternatively, whether there was continuity of 
gastrointestinal symptoms and the current gastrointestinal 
disabilities are related to these symptoms.

The parties to the Joint Motion agreed that the Board's July 
2007 decision was unclear as to whether the Veteran testified 
that there was continuity of gastrointestinal symptomatology 
after service.  The Board finds that the Veteran has 
testified to continuity of gastrointestinal symptomatology.  
When asked whether "ulcers" had ever healed, he said that 
doctors had told him that they had not.  He added that "I 
still have stomach trouble today."

He stated to the September 2006 VA examiner that he continued 
having stomach symptoms following discharge from service.  
While the Veteran is competent to report objective 
manifestations of stomach symptoms, the Veteran's testimony 
must be weighed against the objective evidence and the Board 
may find that the reports lack credibility.  See Jandreau v. 
Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan 
v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  

The January 1979 separation examination report indicated that 
the abdomen and viscera were normal, and there were no 
notations in the notes section or the summary of defects and 
diagnoses section of the examination relating to any 
complaints or findings of stomach trouble.  On the January 
1979 report of medical history for separation, from service, 
the Veteran indicated that he did not have and had never had, 
frequent indigestion, stomach, liver, or intestinal trouble, 
or gall bladder trouble or gall stones.

A private physician recorded a fairly detailed medical 
history when the Veteran was initially seen in February 1994, 
but there was no mention of a gastrointestinal disability or 
symptoms.  Private treatment records dated from February 1994 
to May 1997 also reflect no reports of a gastrointestinal 
disability.  

The first post-service medical evidence of treatment for 
gastrointestinal disabilities are VA outpatient treatment 
(VAOPT) notes from July 2003 to March 2004 containing 
complaints of reflux and abdominal pain and diagnoses of 
diarrhea, GERD and IBS.  A March 2004 VAOPT note reflects 
that an esophagogastroduodenoscopy (EGD) was normal.  

The Veteran's spouse submitted a statement in May 2004, 
reporting that she knew the Veteran during active service and 
married him two months after his service.  She reported that 
"he has mentioned" stomach problems.  She did not report 
when these symptoms were mentioned, and added that neither 
the Veteran nor doctors knew why the Veteran has stomach 
trouble.  This statement does not report a continuity of 
symptomatology.

The combination of the negative findings in the separation 
examination report, the Veteran's negative statements in the 
separation report of medical history and failure to mention a 
gastrointestinal disability when examined in February 1994, 
and the absence of contemporaneous medical evidence or 
complaints in the decades after service, outweigh the 
Veteran's relatively recent statements made in pursuit of VA 
benefits, and warrants a finding that the recent there was no 
continuity of gastrointestinal symptomatology.  

In addition, the only medical opinion as to the etiology of 
the Veteran's gastrointestinal disabilities is that of the 
September 2006 VA examiner.  The examiner reviewed the claims 
file, noted the in-service gastrointestinal symptoms, the 
negative separation examination report, the mid 1990s medical 
evidence of back complaints and the absence of 
gastrointestinal complaints until 2003, and the negative EGD.  
The diagnoses were GERD, IBS, and diverticulosis, and the 
examiner opined that these diagnosed disabilities were not 
the result of the Veteran's active service.  

He reasoned that the Veteran complained of vague isolated 
episodes of gastrointestinal symptomatology which the medical 
evidence indicated had resolved without evidence of 
chronicity.  He also noted that the EGD did not reveal 
evidence of the alleged peptic ulcer.  As the September 2006 
VA examiner explained the reasons for his conclusions based 
on an accurate characterization of the evidence of record, 
his opinion is entitled to substantial probative weight.  See 
Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most 
of the probative value of a medical opinion comes from its 
reasoning; threshold considerations are whether the person 
opining is suitably qualified and sufficiently informed).  
Moreover, neither the veteran nor his representative has 
identified or alluded to contrary medical evidence or 
opinion.

In addition, as explained by the September 2006 VA examiner, 
the absence of a diagnosis of peptic ulcer is supported by 
the negative EGD, and there is therefore no evidence of a 
peptic ulcer within a year after separation from service 
warranting service connection for this disability on a 
presumptive basis.

To the extent that the Veteran argues that his current 
gastrointestinal disabilities are related to his in-service 
gastrointestinal symptoms, while a Veteran may, in some 
circumstances, opine on questions of etiology, see Shinseki 
v. Davidson, No. 2009-7075, 2009 WL 2914339 (Fed. Cir. Sept. 
14, 2009), this is not such a case.  Lay evidence can be 
competent to establish a diagnosis when a layperson is 
competent to identify the medical condition, he is reporting 
a contemporaneous diagnosis, or he describes symptoms that 
support a later medical diagnosis.  Jandreau, 492 F.3d at 
1377.  

In this case, the Veteran's gastrointestinal disabilities, 
which originate internally, are not like a separated 
shoulder, varicose veins, or flat feet, which are capable of 
direct observation, but are more like rheumatic fever which 
involves processes that cannot be directly observed.  See 
Jandreau, 492 F.3d at 1376 (lay witness capable of diagnosing 
dislocated shoulder); Barr, 21 Vet. App. at 308-309 (lay 
testimony is competent to establish the presence of varicose 
veins); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) 
(unlike varicose veins or a dislocated shoulder, rheumatic 
fever is not a condition capable of lay diagnosis); Falzone 
v. Brown, 8 Vet. App. at 405 (lay person competent to testify 
to pain and visible flatness of his feet).  

To the extent the Veteran argues that his current 
gastrointestinal disabilities are related to his in-service 
gastrointestinal symptoms, his statements do not constitute 
competent evidence of such a relationship.  Even assuming 
arguendo that they were competent, his opinion would be of 
less probative value than that of the VA examiner.  The 
examiner has no personal stake in the outcome of the case, 
and has more expertise than the Veteran.  
 
For the foregoing reasons, the preponderance of the evidence 
is against the claim for service connection for 
gastrointestinal disabilities, including IBS, GERD, and 
diverticulosis.  The benefit-of-the-doubt doctrine is 
therefore not for application, and the claim must be denied.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also 
Gilbert v. Derwinski, 1 Vet. App. at 55-56.


ORDER

Entitlement to service connection for gastrointestinal 
disabilities, including IBS, GERD, and diverticulosis, is 
denied.


REMAND

In its August 2006 remand, the Board noted that there was 
competent evidence of a current lumbar spine disability and 
competent evidence of an in-service back injury, and 
instructed that the Veteran be afforded a VA examination as 
to whether the Veteran's current back disability was related 
to service, including an in-service back injury.  The 
competent evidence of the in-service back injury consisted of 
lay statements of the Veteran and fellow service members who 
described witnessing the injury.  The September 2006 VA 
examiner concluded that there was no relationship between the 
current back disability and service, because the examiner 
found no evidence of an in-service back injury.

However, as noted in the Joint Motion, there was competent 
evidence of an in-service back injury, and the Board had 
specifically found this in its August 2006 remand.  The 
parties to the Joint Motion agreed that the VA examination 
did not comply with the terms of the Board's remand because 
the examiner attacked the existence of the "conceded" in-
service injury.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998).  The Joint Motion requires that a new examination be 
conducted.

In a May 2005 written statement indicated that two physicians 
(possibly employed by VA), Dr. Sarkis and Dr. Bene, indicated 
to the Veteran that his current back disability was related 
to service.  He reported similar history at the hearing.  He 
was advised at the hearing that his reports constituted 
"medical hearsay" and further action might be necessary.  
Transcript p. 4; see Robinette v. Brown, 8 Vet .App. 69, 77 
(1995).  VA also has a duty to notify the claimant of 
evidence necessary to complete and incomplete application for 
benefits, and to suggest the submission of evidence which the 
claimant may have overlooked, a remand is required to advise 
the Veteran to submit evidence to substantiate his testimony 
regarding the two doctors' reported opinions, or to ask VA's 
assistance in obtaining such evidence.  Robinette v. Brown, 
at 77-80.  The parties to the Joint Motion agreed that the 
Veteran did not receive this notice.

In addition, the record contains evidence of a SSA disability 
notice of decision and decision.  As noted above, the SSA 
decision refers to medical evidence relating to the Veteran's 
back disability, and VA generally has a duty to obtain 
records pertaining to the SSA's disability determination in 
connection with the claims that remain on appeal. 38 U.S.C.A. 
§ 5103A; Tetro v. Gober, 14 Vet. App. 100, 108-09 (2000); 
Murincsak v. Derwinski, 2 Vet. App. at 372.  It is not clear 
if there are SSA records in addition to those submitted by 
the Veteran.  The RO/AMC should therefore determine if there 
are outstanding SSA disability records or related medical 
records that have not yet been associated with the claims 
file.  If so, the RO/AMC should obtain these records.

Accordingly, the claim for service connection for residuals 
of a lumbar spine injury is REMANDED for the following 
action:

1.  Ask the Veteran to clarify the 
facility at which Drs. Dr. Sarkis and Dr. 
Bene work, and whether they have provided 
him with the requested written opinions 
or if such opinions have been recorded.  
If the Veteran has been given the 
opinions, he should be asked to send them 
to VA.  If the physicians are VA 
physicians, the opinions should be 
requested from them; otherwise, the 
Veteran should be asked to authorize the 
release of this information.

2.  Ascertain whether there are 
outstanding records relating to the SSA 
disability determination.  If so, obtain 
a complete copy of that determination, 
including a cover sheet indicating the 
primary and secondary disabilities on 
which the determination was based, and 
any medical records used to make the 
decision.

3.  The Veteran should be scheduled for a 
VA examination to determine the etiology 
of any lumbar spine disability.  The 
claims file should be made available to 
the examining physician for review.  The 
physician should review the contents of 
the claims file, and note such review in 
the examination report or in an addendum 
to the report.  All indicated tests and 
studies should be performed and all 
findings should be reported in detail.

The physician should first identify each 
current lumbar spine disability.  Then, 
as to each identified disability, the 
physician should provide an opinion as to 
whether it is at least as likely as not 
(50 percent or greater probability) that 
such current disability is related to the 
Veteran's in-service back injury 
described by the Veteran.  The opinion 
should presume that the in-service back 
injury occurred as described by the 
Veteran.
 
The physician should provide a rationale 
for each opinion rendered.  The Veteran 
is competent to report symptoms and 
injuries, and his reports must be taken 
into account in formulating the opinion.

4.  If any benefit sought on appeal 
remains denied, issue a supplemental 
statement of the case.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The Veteran need take no action until 
otherwise notified.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


